Mugglin, J.
Appeal from a judgment of the Supreme Court (Malone, Jr., J.), entered February 13, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying his grievance.
Petitioner, an inmate, filed a grievance protesting the disallowance of his request for a copy of an investigative report which had been prepared in connection with a prior grievance that he had filed. The Central Office Review Committee (hereinafter CORC) denied petitioner’s grievance and advised him that he was free to seek such a report via a Freedom of Information Law request. Petitioner thereafter commenced this CPLR article 78 proceeding challenging the denial of his grievance. Supreme Court dismissed the petition, prompting this appeal, and we affirm.
Department of Correctional Services Directive No. 4040 § VI (J), in pertinent part, provides: “No grievance documents shall be disseminated to persons other than the grievant, a direct party, or an individual involved in the review process without the approval of the Grievance supervisor.” Petitioner argues that this language mandates that he be given a copy of the investigative report filed in connection with his previous grievance. CORC interprets this regulation as one addressing the confidentiality of files, not a mandate to turn over all documents in the file to the grievant. As we regard CORC’s determination to be based upon a rational and reasonable interpretation of the directive, we defer to it (see Matter of Marzec v DeBuono, 95 NY2d 262, 266 [2000]; Matter of Elcor Health Servs. v Novello, 295 AD2d 772, 774 [2002], affd 100 NY2d 273 *1017[2003]). Petitioner’s additional argument that this Court is bound by the principles of collateral estoppel and res judicata to follow an unreported decision of Supreme Court, Ulster County, is without merit.
Cardona, P.J., Mercure, Crew III and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.